1    AARON D. FORD
       Attorney General
2    Frank A. Toddre II (Bar No. 11474)
       Senior Deputy Attorney General
3    Katlyn M. Brady (Bar No. 14173)
       Deputy Attorney General
4    State of Nevada
     Office of the Attorney General
5    555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
6    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
7    katlynbrady@ag.nv.gov
     Attorneys for Defendant Renee Baker
8

9                             UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11   LAUSTEVEION JOHNSON,                              Case No. 2:15-cv-00884-JAD-NJK

12                        Plaintiff,

13   vs.                                              STIPULATION AND ORDER TO
                                                        VACATE THE TRIAL DATE
14   NORTHERN NEVADA CORRECTIONAL                          (FIRST REQUEST)
     CENTER, et al.,
15
                          Defendants.
16

17          Defendant, Renee Baker, by and through counsel, Aaron D. Ford, Attorney General
18   of the State of Nevada, Frank A. Toddre, II, Senior Deputy Attorney General, and Katlyn
19   M. Brady, Deputy Attorney General; and Renée Cooper, Esq., Attorney for Plaintiff
20   Lausteveion Johnson, submit this stipulation to vacate the January 17, 2020 trial date.
21          On December 9, 2019, this Court set a single-day bench trial for January 17, 2020 at
22   9:00 a.m. ECF No. 149 at 10. Subsequently, counsel learned that Plaintiff Lausteveion
23   Johnson has a conflict on January 17, 2019. Specifically, Plaintiff has been ordered to
24   appear at a settlement conference on January 17, 2019 in Case No. 2:18-cv-1889-GMN-
25   VCF.    As the settlement conference was moved to January 17, 2019, to ensure the
26   participation of the Nevada Tort Fund Manager, the parties have stipulated and agreed to
27   move the bench trial in this matter to another date. The parties are available on the
28   following dates:


                                             Page 1 of 2
1           Plaintiff:    January 21, 27-31, February 3-7, 10-14, 20-21, 24-28, 2020.
2           Defendant: January 21-23, 27- 31, February 4, 5, 7, 10-14, February 18-20, 24, 26-
3    28, 2020.
4           Accordingly, the parties respectfully request this Court reset the January 17, 2020
5    trial date due to a conflict.
6           DATED this 24th day of December, 2019.
7    AARON D. FORD
     Attorney General
8

9    By: /s/ Katlyn M. Brady____________               By:      /s/ Renée Cooper
        Katlyn M. Brady (Bar No. 14173)                      Renée Cooper, Esq.
10      Deputy Attorney General                              725 E. Charleston Blvd.
        555 E. Washington Ave., Ste. 3900                    Las Vegas, NV 89104
11      Las Vegas, NV 89101                                  Attorney for Plaintiff
        Attorneys for Defendant
12

13   Based on the parties' stipulation, IT IS ORDERED that the single-day bench trial
     scheduled for 1/17/2020 is VACATED and CONTINUED to 2/20/2020. at 9:00 AM in
14   LV Courtroom 6D.
15
     No later than 12:00 p.m. on 2/14/2020, the parties must file their trial briefs, exhibit
16   lists, witness lists, and proposed findings of facts and conclusions of law.

17

18                                                     ______________________________________
                                                       UNITED STATES DISTRICT JUDGE
19
                                                        Dated: 12/27/2019
                                                               12/31/2019
20

21

22

23

24

25

26

27

28



                                                Page 2 of 2
